Colt, J.
The importation in those suite consisted of card clothing-attached by means of rivets to “iron flats,” which are pieces of meta, about 41 inches long, with a rib cast on their back, showing in section a shape like this: J_- These iron flats, when covered with card clothing, are attached to machines for carding cotton, but not necessarily to any particular carding machine which may be imported with them. When imported, the card clothing was riveted to the iron flats, but it was described in the invoices as “tops,” which is another name for card clothing. It was separately bought in the foreign market, and was separately valued in the invoices as “tops,” and it was packed by itself in cases separately marked and numbered. Upon this article the collector assessed a duty of 45 per centum ad valorem, under Schedule C of the act of March 3,1883, (22 St. 501,) as a manufacturo composed wholly or in part of iron, steel, etc. The importer contends that the duty should have been assessed under Schedule N of the same act, (22 St. 511,) which provides as follows: “Card clothing, twenty-five cents per square foot; when manufactured from tempered steel wire, forty-five cents per square foot.”
*34The difficulty with the defendants’ position is this: that the article imported was not card clothing, but it was pieces of card clothing firmly secured to iron fiats by means of rivets; in other words, it was. card clothing made or manufactured into something else, of which card clothing formed one of the elements. The treasury decisions cited by the defendants do not, it seems to me, apply to this case. They would be more applicable if the card clothing had been separated, when imported, from the flats; but, it having been firmly united to the flats in the manner described, it is no longer the card clothing of commerce, but it has become a new article of manufacture. It seems to me that this case comes within the recent decision of this court in Birtwell v. Saltonstall, 39 Fed. Rep. 383, and the authorities there cited, and I do not think it necessary to again go over the same ground. Let judgment be entered for the plaintiffs for amount claimed. Judgment for plaintiffs.